DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one elongated inner signal contact comprising a first connection portion, the first connection portion forming a tube with an end opening, the at least one inner conductor is connected to a first connection portion of the at least one elongated inner signal contact by inserting the at least one inner conductor into the end opening, wherein the tube defines a cross-section that changes along an axial direction of the tube”, as claimed in claim 5, and “a side opening”, as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 objected to because of the following informalities:  In claim 6 line 2, the phrase “forming side opening” should read --forming a side opening--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Liptak et al. (2015/0255928).
With regard to claim 1, Annequin teaches, as shown in figures 6A-7 and taught in the translation page 4 lines 26-31: “A method of assembling a connector 1 for automotive applications, the method comprising: providing a cable 3 having at least one inner conductor 31; connecting at least one elongated inner signal contact 23 of the connector 1 to a stripped end of the at least one inner conductor 31, wherein the at least one elongated inner signal contact 23 is connected to the stripped end of the at least one inner conductor 31… surrounding the at least one elongated inner signal contact 23 by an insulating element 21; placing a first shielding part 4 of the connector around a first portion of the insulating element 21 from a first radial direction (downward in figure 6D); placing a second shielding part 5 of the connector around a second portion of the insulating element 21 from a second radial direction (upward in figure 6D) generally opposite to the first radial direction; and joining the first 4 and second 5 shielding parts to form a shielding contact of the connector 1 surrounding the insulating element 21”.
	Annequin does not teach at least one elongated inner signal contact is connected to the stripped end of the at least one inner conductor by one of welding or laser welding. However, Annequin does teach the use of laser welding (translation, page 3 lines 8-9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use laser welding to connect the elongated inner signal contact to the stripped end of the at least one inner conductor by laser welding in order to secure the elongated inner signal contact to the inner conductor.
	Annequin also does not teach a shielding contact “forming a distal end of the connector”.
	In the same field of endeavor before the effective filing date of the claimed invention, Liptak teaches, as shown in figures 21-26, the shielding contact 174 “forming a distal end (right end in figure 26) of the connector (shown in figure 6)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Liptak with the invention of Annequin in order to connect the shield contact to a mating shield contact and provide electromagnetic shielding to the connector and mating connector (Liptak, paragraph 93).

With regard to claim 2, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7: “wherein the first 4 and second 5
shielding parts each form a half shell”.

With regard to claim 7, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
	Annequin also teaches, as shown in figures 6A-8: “wherein the provided cable 3 has at least two inner conductors (30, 31) and the connector 1 has at least two elongated inner signal contacts (22, 23) connected to stripped ends of the at least two inner conductors, wherein the elongated inner signal contacts are connected to the stripped ends of the inner conductors simultaneously”. 

With regard to claim 8, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7 and taught in the translation, page 3 lines 8-9: “wherein the first 4 and second 5 shielding parts are joined by one of crimping, welding, or laser welding”.

With regard to claim 10, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the insulating element comprises: first and second insulating parts, and wherein the at least one elongated inner signal contact is surrounded by the insulating element by placing the first insulating part around a peripheral portion of the at least one elongated inner signal contact from a first, axial direction and by placing the second insulating part around a remaining peripheral portion of the at least one elongated inner signal contact from a second, radial direction different from the first direction”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the insulating element out of multiple parts, since doing so would only be making the insulating element out of multiple parts rather than a single part and would enable the elongated inner signal contact to be inserted easier before adding the second insulating element in a radial direction. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regard to claim 16, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7: “wherein the step of surrounding the at least one elongated inner signal contact 23 by the insulating element 21 is performed before the step of connecting the at least one elongated inner signal contact 23 to the stripped end of the at least one inner conductor 31”.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Liptak et al. (2015/0255928) and Yoshida (JP2003297493A).
With regard to claim 5, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the at least one elongated inner signal contact comprising a first connection portion, the first connection portion forming a tube with an end opening, the at least one inner conductor is connected to a first connection portion of the at least one elongated inner signal contact by inserting the at least one inner conductor into the end opening, wherein the tube defines a cross-section that changes along an axial direction of the tube”.
In the same field of endeavor before the effective filing date of the claimed invention, Yoshida teaches, as shown in figures 1-6: “wherein the at least one elongated inner signal contact 11 comprising a first connection portion (11a-11d), the first connection portion forming a tube with an end opening (formed by 11d in figure 3), the at least one inner conductor Wa is connected to a first connection portion of the at least one elongated inner signal contact 11 by inserting the at least one inner conductor Wa into the end opening, wherein the tube defines a cross-section that changes along an axial direction of the tube”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yoshida with the invention of Annequin as modified by Liptak in order to better grip the mating connector.

With regard to claim 6, Annequin as modified by Liptak and Yoshida teaches: “The method of claim 5”, as shown above.
Yoshida also teaches, as shown in figures 1-6: “wherein the method further comprises: forming side opening (between 11d and 11a in figure 1) in the tube wherein a segment of the tube separates the end opening and the side opening”.

Claims 3, 9, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Liptak et al. (2015/0255928) and Il (2013/0052866).
With regard to claim 3, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the first shielding part or the second shielding part comprises at least one contact spring along an exterior surface of the connector”.
	In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figure 4: “wherein the first shielding part 19 or the second shielding part comprise(s) at least one contact spring (bottom spring of 19 projecting upward in figure 4) along an exterior surface of the connector”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to make a surer connection with the shielding of the mating connector.
With regard to claim 9, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the at least one elongated inner signal contact is surrounded by the insulating element by snapping the insulating element onto the at least one elongated inner signal contact so that a form-fit connection is established between the insulating element and the at least one elongated inner signal contact”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figure 4: “wherein the at least one elongated inner signal contact 13 is surrounded by the insulating element 15 by snapping the insulating element 15 onto the at least one elongated inner signal contact 13 so that a form-fit connection is established between the insulating element 15 and the at least one elongated inner signal contact 13”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin as modified by Liptak in order to more strongly hold the elongated inner signal contacts in the insulating element.

With regard to claim 12, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein an outer cover is positioned around the first and second shielding parts to secure a mechanical and/or electrical connection between the first and second shielding parts and/or the outer cover”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-4 and taught in paragraph 48: “wherein an outer cover 23 is positioned around the first 19 and second 21 shielding parts to secure a mechanical and/or electrical connection between the first 19 and second 21 shielding parts and/or the outer cover 23”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin as modified by Liptak in order to hold the shielding parts together.

With regard to claim 13, Annequin as modified by Liptak and Il teaches: “The method of claim 12”, as shown above.
Neither Annequin nor Liptak nor Il teach: “wherein the outer cover comprises first and second cover parts, wherein the first cover part is positioned around portions of the first and second shielding parts from a third radial direction different from the first and second directions, and the second cover part is positioned around portions of the first and second shielding parts from a fourth radial direction opposite to the third radial direction”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer cover from two parts instead of one in order to be able to assemble onto the shielding parts from a side of the shielding parts instead of only by inserting into the back.  Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts to make the two parts so that the first part is assembled onto the shielding parts from a fourth radial direction and the second part from a fourth radial direction in order to keep the first and second shielding parts from falling apart when the outer cover is taken apart. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 17, Annequin teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the step of surrounding the at least one elongated inner signal contact by the insulating element is performed after the step of connecting the at least one elongated inner signal contact to the stripped end of the at least one inner conductor”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-2: “wherein the step of surrounding the at least one elongated inner signal contact 13 by the insulating element 15 is performed after the step of connecting the at least one elongated inner signal contact 13 to the stripped end of the at least one inner conductor”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin as modified by Liptak  in order to ensure the at least one elongated inner signal contact is connected to the stripped end of the at least one inner conductor before inserting the elongated inner signal contact into the insulating element.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Liptak et al. (2015/0255928) and Kataoka et al. (2016/0036155).
With regard to claim 11, Annequin as modified by Liptak teaches: “The method of claim 1”, as shown above.
Neither Annequin nor Liptak teach: “wherein the at least one elongated inner signal contact is surround by the insulating element by overmolding the at least one elongated inner signal contact with an insulating material to form the insulating element”.
In the same field of endeavor before the effective filing date of the claimed invention, Kataoka teaches, as shown in figure 1 and taught in paragraph 10: “wherein the at least one elongated inner signal contact 2 is surround by the insulating element 18 by overmolding the at least one elongated inner signal contact 2 with an insulating material to form the insulating element 18”. It would have been obvious to a person having ordinary skill l in the art before the effective filing date of the claimed invention to combine the features of Kataoka with the invention of Annequin as modified by Liptak in order to permanently secure the terminal in the housing.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1).
With regard to claim 18, Annequin teaches, as shown in figures 6A-8 and taught in the translation page 4 lines 26-31: “A connector 1 `for automotive applications, the connector 1 comprising: at least one elongated inner signal contact 23 having a first portion (portion of 23 inside 21 in figure 6A) and a second portion (portion of 23 holding 31 in figure 6A), wherein the second portion is configured as a tube 25 having a first opening (where 31 enters 24 in figure 8) at a distal end of the tube for receiving a wire 31 and a welding opening (inside of 25 in figure 6A) along an outer surface of the tube 25… an insulating element 21 surrounding the first portion of the at least one elongated inner signal contact 23; a first shielding part 4; and a second shielding part 5, wherein the first 4 and second 5 shielding parts together form a shielding contact surrounding the insulating element 21”.
Annequin does not teach the first opening “to allow welding of the wire to the tube”.  However, Annequin does teach the use of welding (translation, page 3 lines 8-9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use laser welding to connect the elongated inner signal contact to the stripped end of the at least one inner conductor by laser welding in order to secure the elongated inner signal contact to the inner conductor.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Il (2013/0052866).
With regard to claim 19, Annequin teaches: “The connector of claim 18”, as shown above. Annequin does not teach: “wherein the insulating element further comprising an outer cover arranged around the first and second shielding parts, wherein the outer cover comprises two separate cover parts”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-4 and taught in paragraph 48: “wherein the insulating element further comprising an outer cover 23 arranged around the first 19 and second 21 shielding parts”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to hold the shielding parts together.
Neither Annequin nor Il teach: “wherein the outer cover comprises two separate cover parts”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer cover from two parts instead of one in order to be able to assemble onto the shielding parts from a side of the shielding parts instead of only by inserting into the back. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.  With regard to claim 10, applicant argues that two rationales are needed and that the statement of rationale used in the rejection was conclusory.  The Examiner respectfully disagrees, as being able to insert the elongated inner signal contact to be confirmed to be held and held in place by the first insulating part before assembling the second insulating part, thus making the inserting of the elongated signal contact easier.  With regard to claim 18, Applicant argues that Annequin does not teach the second portion configured as a tube with a first opening at a distal end.  The Examiner respectfully disagrees, especially as the “openings” indicated in the Remarks are not the welding opening as described in the Examiner’s rejection.  The Examiner rejected the welding opening as “inside 25 in figure 6A”, which is inside of the crimping parts 25 in figure 6A, not the ridges on the sides in the drawings.  With regard to claim 3, the spring indicated in the rejection is “along an exterior surface of the connector” in the reference cited.  With regard to claim 17, the Applicant argues that a person having ordinary skill in the art would not have been motivated to combine the features of Il with the invention of Annequin because Annequin teaches pre-mounted central contacts and that this enables the crimping jaw much wider than those used in the state of the art.  The Examiner respectfully disagrees, as the method of Il being known, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a known method of Il instead of the structure and method of Annequin and therefore have the advantages of Il instead of those of Annequin and give the combination the advantages of said known structure and method.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831